DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for benefit under 35 U.S.C. 119(e).
Status of the Claims
Claims 2, 4-6, 8, 10, 12-16 are pending.
Claims 2, 4-6, 8, 10, 12-16 are examined herein.
The rejection to Claims 2 and 4 under 35 U.S.C. 102(a)(1) as being anticipated by Sewalt et al. (US 20050278803 A1) is withdrawn in view of Applicant’s amendments of the claims.
The rejection to Claims 2, 13 and 14 under 35 U.S.C. 103 as being unpatentable over Sewalt et al. (US 20050278803 A1) is withdrawn in view of Applicant’s amendments of the claims.
The rejection to Claims 7-12 under 35 U.S.C. 103 as being unpatentable over Sewalt et al. (US 20050278803 A1) and further in view of Heim et al. (US 20050216967 A1) and UniProt Accession P04713, dated 08/13/1987 is withdrawn in view of Applicant’s amendments of the claims and Remarks.
Claim Objections
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sewalt et al. (US 20050278803 A1).
Applicant claims a method for developing a transgenic plant that has increased heat resistance and yield during heat stress, comprising introducing an expression cassette comprising a requlatory region operably linked to a nucleic acid sequence encoding a fusion protein comprising a plastid targeting sequence fused in frame with cytosolic 6-phosphogluconate2Attorney Docket No.: 10457-364US1 dehydrogenase (6PGDH). (Claim 6).
The preamble of Claim 6, directed to a method for developing a transgenic plant that has increased heat resistance and yield during heat stress is interpreted to be an intended purpose of the invention, and the claimed limitations are anticipated wherein the actual recited method steps are disclosed by the art.  
Sewalt et al. discloses plants transformed with a nucleotide sequence encoding a thioredoxin or thioredoxin reductase and, in addition, an expression cassette comprising a cytosolic 6-phosphogluconate dehydrogenase that is operably linked to a plant-operable promoter and optionally linked to a plastid-targeting sequence.  (¶ 0020-0021).  Such a polypeptide would necessarily be a fusion polypeptide.  As such, the claims are anticipated by Sewalt et al.
Response to Remarks
	Applicant argues that Applicant has presented evidence of results that were unobvious and unexpected in view of the teachings of Sewalt et al.  As such, Applicant argues that the claims are unobvious in view of the teachings of the prior art.  (Remarks p. 5-6).
	This is not found persuasive with respect to the rejection under 35 USC 102 to Claim 6.  Evidence of unexpected or unobvious results is only applicable to rejections under 35 USC 103.  However, it is noted that the arguments were found to be persuasive with respect the combination of limitations in the other claims- the combination of cytosolic 6-phosphogluconate dehydrogenase and the Waxy1 transit peptide is deemed non-obvious.  With respect to Claim 16, a search of the transit peptides disclosed by Sewalt et al. showed that they did not contain the VVC cleavage sequence.  
Conclusion
Claims 2, 4-5, 8, 10, 12-14 are allowed.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES LOGSDON/Examiner, Art Unit 1662